Name: 78/903/EEC: Council Decision of 30 October 1978 replacing a member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-11

 Avis juridique important|31978D090378/903/EEC: Council Decision of 30 October 1978 replacing a member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 318 , 11/11/1978 P. 0066 - 0066****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , PP . 8 AND 9 . COUNCIL DECISION OF 30 OCTOBER 1978 REPLACING A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 78/903/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING , FOR THE PERIOD ENDING 10 OCTOBER 1979 , MEMBERS AND ALTERNATE MEMBERS TO THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS , FOLLOWING THE RESIGNATION OF MR CONNELL , OF WHICH THE COUNCIL WAS NOTIFIED ON 9 OCTOBER 1978 , A SEAT AS MEMBER HAS FALLEN VACANT ON THE ABOVE-MENTIONED COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 9 OCTOBER 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR J . I . P . BULL IS HEREBY APPOINTED A MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR R . CONNELL FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 10 OCTOBER 1979 . DONE AT LUXEMBOURG , 30 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT O . VON LAMBSDORFF